

117 HR 3177 IH: Safe Driving Vehicles Act
U.S. House of Representatives
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3177IN THE HOUSE OF REPRESENTATIVESMay 13, 2021Mr. Armstrong introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of Transportation to develop an educational program and related resources, to carry out annual education campaigns to inform the public about certain health and safety risks relating to motor vehicles, and for other purposes.1.Short titleThis Act may be cited as the Safe Driving Vehicles Act.2.Consumer education program and campaigns(a)Program and related resources(1)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of Transportation shall develop an educational program and related resources to inform the public about the health and safety risks relating to the following:(A)Children or pets left unattended in motor vehicles or that independently access unoccupied motor vehicles on their own.(B)Carbon monoxide poisoning from keyless ignition systems.(C)Driving while under the influence of alcohol or drugs, including marijuana and opioids.(D)Driving while distracted.(E)Driving while tired or drowsy.(2)Public availabilityThe Secretary shall ensure that the educational program and related resources developed under paragraph (1) are available to and readily accessible by the public on the website of the National Highway Traffic Safety Administration.(b)Annual education campaignsBeginning with the 1-year period that begins on the date that is 6 months after the date on which the Secretary completes the development of the educational program and related resources under subsection (a)(1), the Secretary shall carry out an annual education campaign to inform the public about the health and safety risks described in such subsection.(c)ConsultationIn developing the educational program and related resources under subsection (a)(1) and carrying out annual education campaigns under subsection (b), the Secretary shall consult with motor vehicle industry representatives (including manufacturers and dealers), States, other relevant stakeholders, and motor vehicle safety organizations.(d)Advertising and outreachIn carrying out annual education campaigns under subsection (b), the Secretary may develop, produce, and implement an advertising campaign through appropriate mediums.(e)DefinitionsIn this section, the terms dealer, manufacturer, and motor vehicle have the meanings given such terms in section 30102 of title 49, United States Code.